            Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CURTIS LEE WATSON,                                *

Plaintiff                                         *

v                                                 *           Civil Action No. ELH-18-3840

UNITED STATES PROBATION OFFICE,                   *
WILLIAM HENRY,
BRETT BJORK                                       *

Defendants                                        *

                                            ***
                                        MEMORANDUM

        The self-represented plaintiff, Curtis Lee Watson, a federal parolee, has filed a “Civil

Rights Complaint,” with exhibits, contesting his federal parole supervision. ECF 1. He has named

as defendants the United States Probation Office; William Henry, who was the Chief of that office

in the District of Maryland at the time suit was filed; and Probation Officer Brett Bjork. Id. I shall

sometimes refer to the defendants collectively as the “Government.”

        Defendants responded to the suit, ECF 11, with exhibits. In their response, defendants

assert that ECF 1, which they characterize as a Petition For Writ of Habeas Corpus, “should be

summarily denied.” Id. at 11.1 Watson did not reply. Instead, he moved for summary judgment

(ECF 12), which defendants oppose. ECF 13. Watson replied. ECF 14.2




        1
            This Memorandum uses the pagination assigned by the CM/ECF system.
        2
          Watson also filed a motion for an order from this Court to prohibit the Social Security
Administration from stopping his monthly social security benefits. ECF 10. The Social Security
Administration is not a party to this action and the relief he requests, documentation of the dates
of his incarceration, is not available from this court. Watson may contact the Bureau of Prisons to
obtain this information.
           Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 2 of 11



       No hearing is necessary for the disposition of these matters. See Local Rule 105.6 (D. Md.

2018). For the reasons that follow, I shall deny ECF 10 and ECF 12. And, I shall deny the Petition

(ECF 1).

                                       I.      BACKGROUND

                                                 A.

       Watson, a Maryland resident, is seeking declaratory relief reflecting that he has completed

his parole supervision for convictions in Washington, D.C. and the United States District Court

for the Eastern District of Virginia. ECF 1 at 2. Although Watson titled his suit as a “Civil Rights

Complaint” (ECF 1) in substance it appears to constitute a petition for writ of habeas corpus. See

Castro v. United States, 540 U.S. 375, 382 (2003); 28 U.S.C. § 2241.

       “Numerous courts have treated § 2241 as the appropriate vehicle for individuals who, like

Petitioner, are D.C. Code offenders challenging the decision of the USPC to revoke their

supervised release or parole.” Alston v. Stewart, JKB-17-1339, 2018 WL 1069360 (D. Md.

February 27, 2018) (collecting cases); Watson v. U.S. Parole Commission, 869 F. Supp.2d 145,

149-150 (D. D. C. June 26, 2012) (observing that a petition for a writ of habeas corpus was the

proper avenue for relief because Watson cannot bring a civil action for declaratory judgment to

obtain his release from custody).

       I shall therefore construe ECF 1 as a habeas corpus petition.

                                                 B.

       Watson was sentenced on August 10, 1978, in the District of Columbia Superior Court, to

a term of 30 years to life for assault with intent to kill, carrying a pistol without a license, first

degree murder while armed, and burglary while armed. ECF 1 at 1; see also ECF 1-1; ECF 11 at

1; ECF 11-1.



                                                  2
           Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 3 of 11



       In 1988, while Watson was serving his D.C sentence in a prison located in Virginia, he

escaped. ECF 1. Watson was arrested in Arizona in 1995, and on March 15, 1996, in the United

States District Court for the Eastern District of Virginia, he pleaded guilty to escape, in violation

of 18 U.S.C. § 751. ECF 1; ECF 1-1. For that offense, he was sentenced to a consecutive term of

incarceration of twelve months. ECF 1-1 at 3. Watson asserts that he was to receive “credit for

the time held on the warrant.” ECF 1 at 2. Further, he claims that in 2001, “with the closing of

the D.C. facility in Lorton Va, [he] was placed in the custody of the federal prison system….” Id.

       Watson claims that on December 9, 2007, he was paroled on “the one year federal term,”

but his parole was later “rescinded,” and his D.C. sentence was reinstated. ECF 1 at 2.3

       Defendants assert that the U.S. Parole Commission (“USPC” or “Commission”) paroled

Watson on or about September 8, 2017. ECF 11 at 2; ECF 11-2 at 2. The Certificate of Parole

provides that Watson will remain under parole supervision for life. ECF 11-2 at 3; see also 18

U.S.C. § 4210(a) (“A parolee shall remain in the legal custody and under the control of the

Attorney General, until the expiration of the maximum term or terms for which such parolee was

sentenced…”).4



       3
         Watson’s allegation about his parole hearings is unclear. After hearings in 2004 and
2007, the United States Parole Commission determined Watson's parole eligibility date to be April
27, 2012. At a hearing in November 2012, the Commission denied parole and set a reconsideration
hearing for October 2014. Watson v. O’Brien, Civil Action No. 1:14CV114, 2015 WL 1038989
(D. N.D W. Va. March 10, 2015).
       4
         As the Government explains, ECF 11 at 2, n.1, this provision and other provisions
concerning parole from federal convictions (18 U.S.C. §§ 4201-4218) were repealed by the
Sentencing Reform Act of 1984, Title II, ch. II of Pub. L. 98-472, § 218(a)(5), 98 Stat. 1837, 2027,
which created the United States Sentencing Commission and federal sentencing guidelines.
Supervised release replaced parole, and the conditions for supervised release and its revocation are
determined by the courts, rather than the USPC. The Act abolished the Parole Commission, and
the parole laws were to be abolished five years after the effective date of the Sentencing
Guidelines, but they were to remain in effect for individuals convicted of a federal offense before
November 1, 1987. See id. § 235(n). Congress subsequently extended the abolishment, by way
                                                 3
           Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 4 of 11



                                        II.     DISCUSSION

       Watson’s allegations are difficult to discern, but he seems to assert that he is no longer on

supervision in any capacity since he has served the one-year sentence arising out of his conviction

from the U.S. District Court for the Eastern District of Virginia. He argues that defendants “must

now grant this plaintiff his freedom.” ECF 1 at 2.5

       Defendants argue that Watson’s Petition fails for two reasons. ECF 11 at 2. First, to the

extent that Watson challenges the length of his parole, the Government asserts that he has not

exhausted his administrative remedies. Id.; see 28 C.F.R. § 2.95; ECF 11-3. Second, defendants

assert that, “absent violation of some constitutional, statutory, or regulatory restriction, the

substance of U.S. Parole Commission’s decisions are unreviewable.” ECF 11 at 2. Watson did

not file an opposition. Rather, he filed a motion summary judgment, arguing that, by placing him

on parole for life, the USPC violated the Ex Post Facto Clause of the Constitution. ECF 12.




of the United States Parole Commission Extension Act of 2018, Pub. L. 115-274, 132 Stat. 4160
(Oct. 31, 2018).

        Notably, the functions of the District of Columbia Board of Parole were assumed by the
USPC. D.C. Code Ann. § 24-131(a)(1) provides: “Not later than one year after August 5, 1997,
the United States Parole Commission shall assume the jurisdiction and authority of the Board of
Parole of the District of Columbia to grant and deny parole, and to impose conditions upon an
order of parole, in the case of any imprisoned felon who is eligible for parole or reparole under the
District of Columbia Code.”
       5
          Watson has raised ex post facto arguments in other federal courts without obtaining a
decision in his favor. See Watson v. Warden, FCI-Hazelton, Civil Action No. 2:16cv76, 2017 WL
9565829) (N.D. W. Va. April 5, 2017); Watson v. O’Brien, Civil Action No. 1:14CV114. 2015
WL 1038989 (D. N.D W. Va. March 10, 2015); Watson v. Warden, FCC Coleman–USP I, No.
5:12CV491–OC–27PRL, 2015 WL 78775, at *4 (M.D. Fla. Jan. 6, 2015; Watson v. United States
Parole Comm'n, 869 F.Supp.2d 145, 150 (D.D.C.2012).

                                                 4
         Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 5 of 11



                                            A. Petition

                                          1. Exhaustion

       Courts typically require a petitioner to exhaust his administrative remedies prior to filing

for federal habeas relief under 28 U.S.C. § 2241. McClung v. Shearin, 90 F. App’x 444, 445 (4th

Cir. 2004); Timms v. Johns, 627 F.3d 525, 530-31 (4th Cir. 2010); Moscato v. Federal Bureau of

Prisons, 98 F.3d 757, 760 (3rd Cir. 1996) (citing cases). Reliance on the administrative exhaustion

requirement provides for development of a factual record, allows the appropriate agency to apply

its expertise, and permits agencies to grant requested relief, thereby conserving judicial resources.

Jones v. Bock, 549 U.S. 199, 207 (2007); Woodford v. Ngo, 548 U.S. 81, 89 (2006). Where judicial

intervention is required, it facilitates the court’s review. See Wright v. Warden, FCI–Cumberland,

Civ. No. RDB–10–671, 2010 WL 1258181, at *1 (D. Md. March 24, 2010). The exhaustion

requirement may be excused, however, where compliance would be futile. Id.; Garza v. Davis,

596 F.3d 1198, 1203 (10th Cir. 2010).

       The USPC may “terminate a parolee’s supervision, and legal custody over the parolee,

before the sentence expires,” either on its own motion or “upon request of a parolee.” See 28

C.F.R. § 2.95. Watson, however, has made no such request. See ECF 11-3, Declaration of Gregory

Thornton, ¶ 4 (“To date, Mr. Watson has not administratively requested that the USPC terminate

his parole early pursuant to 28 C.F.R. § 2.95.”). Because Watson failed to make an administrative

request that the USPC terminate his parole, he has not exhausted his administrative remedies.

Moreover, Watson does not assert that he has fully availed himself of his administrative remedies

or that doing so would be futile.




                                                 5
            Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 6 of 11



                                           2.        USPC’s Discretion

        Defendants also contend that the USPC determination at issue is a matter committed to

agency discretion, and is not subject to judicial review, absent a violation of a constitutional,

statutory, or regulatory restriction.

        Section 4218(d) of 18 U.S.C. provides:         “Actions of the Commission pursuant to

paragraphs (1), (2) and (3) of section 4203(b) shall be considered actions committed to agency

discretion for purposes of section 701(a)(2) of title 5, United States Code.”

        Section 4203 of 18 U.S.C., titled “Powers and duties of the Commission,” is also relevant.

Section b states, in part:

                The Commission, by majority vote, and pursuant to the procedures set out
        in this chapter shall have the power to—(1) grant or deny an application or
        recommendation to parole any eligible prisoner;…(3) modify or revoke an order
        paroling any eligible prisoner…

In addition, the USPC may “terminate supervision over a parolee prior to the termination of

jurisdiction under section 4210.” See 18 U.S.C. § 4211(a).

        “Under the Parole Act,[6] the court’s review of certain decisions by the USPC is limited.”

Kennedy v. U.S. Parole Commission, Civil Action No. CCB-14-1435, 2015 WL 641330 (D. Md.

February 13, 2015). The Parole Act vests the decision to grant, modify, or revoke parole in the

discretion of the Commission. See 18 U.S.C. § 4218(d). As indicated, it confers broad authority

on the USPC to “terminate supervision over a parolee prior to the termination of jurisdiction under

section 4210.” See 18 U.S.C. § 4211(a).

        “Where the controlling statute indicates that particular agency action is committed to

agency discretion, a court may review the action if there is a claim that the agency has violated


        6
         See 18 U.S.C. §4218(d); see also 18 U.S.C. § 4203(b). As noted earlier, these laws apply
to offenders convicted of a federal offense before November 1, 1987.

                                                 6
         Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 7 of 11



constitutional, statutory, regulatory or other restrictions, but may not review agency action where

the challenge is only to the decision itself.” Garcia v. Neagle, 660 F.2d 983, 988 (4th Cir.1981)

(citing Ness Inv. Corp. v. U.S. Dep't of Agric., 512 F.2d 706, 715 (9th Cir.1975)). These

discretionary decisions “are unreviewable even for abuse of discretion.” Benny v. U.S. Parole

Comm'n, 295 F.3d 977, 982 (9th Cir. 2002).

       The decision whether to permit early termination of supervision is committed to the

discretion of the Commission. See Mitchell v. U.S. Parole Comm'n, 538 F.3d 948, 951 (8th

Cir.2008) (“[U]nder section 4211(c)(1), parole remains subject to the Commission's discretionary

finding of rehabilitation....”); Valona v. U.S. Parole Comm'n, 235 F.3d 1046, 1048 (7th Cir. 2000)

(explaining that 18 U.S.C. § 4211(c)(1) “effectively hands discretion to the Parole Commission”).

Thus, to the extent Watson is asking for relief that requires review of a USPC decision to modify

or terminate parole, he is seeking review of a decision “left to the Commission’s exercise of

judgment.” See Kennedy v. Reilly, L-09-1802, 2010 WL 761204, at * 3 (D. Md. March 1, 2010).

As will be discussed below, Watson’s assertions of an ex post facto violation are without merit

and thus provide no basis for review of the USPC determination.

                                  B. Motion for Summary Judgment

       Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides, in part: “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986); Iraq Middle Mkt. Dev. Found. V. Harmoosh, 848 F.3d 235,

238 (4th Cir. 2017). The Supreme Court has clarified that this does not mean that any factual

dispute will defeat the motion. “By its very terms, this standard provides that the mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly supported



                                                7
         Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 8 of 11



motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is

“material” if it “might affect the outcome of the suit….” Id. at 248.

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert. denied, 541

U.S. 1042 (2004). The court must “view the evidence in the light most favorable to . . . the

nonmovant, and draw all inferences in her favor without weighing the evidence or assessing the

witnesses’ credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th

Cir. 2002); see Roland v. U.S. Citizenship & Immigration Servs., 850 F.3d 625, 628 (4th Cir. 2017);

FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

       The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;

accord Guessous v. Fairview Prop. Inv., LLC, 838 F.3d 208, 216 (4th Cir. 2016). Moreover, the

trial court may not make credibility determinations on summary judgment. Wilson v. Prince

George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018); Jacobs v. N.C. Administrative Office of the

Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank v. French, 499 F.3d 345,

352 (4th Cir. 2007); Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006);

Dennis, 290 F.3d at 644-45. Therefore, in the face of conflicting evidence, such as competing

affidavits, summary judgment is generally not appropriate, because it is the function of the fact-

finder to resolve factual disputes, including matters of witness credibility.




                                                  8
         Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 9 of 11



       Nevertheless, to defeat summary judgment, conflicting evidence, if any, must give rise to

a genuine dispute of material fact. See Anderson, 477 U.S. at 247-48. If “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party,” then a dispute of material fact

precludes summary judgment. Id. at 248; see Libertarian Party of Va. v. Judd, 718 F.3d 308, 313

(4th Cir. 2013). On the other hand, summary judgment is appropriate if the evidence “is so one-

sided that one party must prevail as a matter of law.” Id. at 252. And, “the mere existence of a

scintilla of evidence in support of the plaintiff’s position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff.” Id.

       Because Watson is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, “liberal construction does not absolve plaintiff from

pleading a plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 314 (D. Md.

2014); aff’d, 584 F. App’x 135 (4th Cir. 2014).

       The Ex Post Facto Clause prohibits retroactive application of a law that increases the

punishment for a crime that an individual has already committed. Collins v. Youngblood, 497 U.S.

37, 42 (1990) ). See U.S. Const. Art. I, § 9 (“No ... ex post facto Law shall be passed.”). “One

function of the Ex Post Facto Clause is to bar enactments, which by retroactive operation, increase

the punishment for a crime after its commission.” Garner v. Jones, 529 U.S. 244, 249 (2000)

(citations omitted). To be successful, a petitioner must first show that there has been a change in

law or policy that was given retrospective effect. Shaffer v. Meyers, 163 F. App’x. 111, 113 (3d

Cir. 2006). Watson has not met his initial burden.

       Watson claims that holding his federal parole hearings “at anytime after his sentence in

1978 not only violated” his “rights but it also caused an additional elongated term of imprisonment,

notwithstanding the federal parole was abolished….” ECF 14 at 1. But, Watson does not explain



                                                  9
        Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 10 of 11



why his parole hearings abridged the proscription against ex post facto laws, how his “term of

imprisonment” was unlawfully extended, or address the term of his parole supervision, i.e., for

life. Having failed to identify any retroactive law that increased the punishment for his offense,

Watson provides no basis for summary judgment in his favor.

       Watson’s reliance on Peugh v. United States, 569 U.S 530, 533 (2013), and Daniel v.

Fulwood, 766 F.3d 57 (D.C. Cir. 2014).

       In Peugh, the Supreme Court held the Ex Post Facto Clause is violated when a defendant

is sentenced under the Sentencing Guidelines promulgated after he committed his criminal acts

and the new version provides a higher sentencing range than the version in place at the time of the

offense. Peugh, 569 U.S at 533. The facts Watson alleges are readily distinguishable from those

in Peugh, as he does not assert, nor does the record suggest, that he was sentenced at a higher range

than applicable at the time he committed his offense.

       Daniel involved a class action filed by District of Columbia inmates who alleged that

retroactive application of parole regulations to prisoners convicted prior to issuance of those

regulations violated the Ex Post Facto Clause, and that they were deprived of fair parole review

hearings, in violation of Due Process Clause. The United States District Court for the District of

Columbia dismissed the complaint, and the United States Court of Appeals for the District of

Columbia reversed, holding that the inmates had stated a plausible claim. Daniel, 766 F.3d at 66-

67. In Daniel, the court did not announce a new rule of law Rather, it simply reiterated the well-

established principle that retroactive changes in laws governing parole of prisoners are violative

of the ex post facto clause only when they “create[ ] a significant risk of prolonging [a prisoner's]

incarceration.” Watson v. O’Brien, Civil Action No. 1:14CV114 (N.D W. Va. March 10, 2015

(citations omitted).



                                                 10
            Case 1:18-cv-03840-ELH Document 16 Filed 04/17/20 Page 11 of 11



        Other federal courts have also found Watson’s ex post facto argument unavailing. See

Watson v. United States Parole Comm'n, 869 F.Supp.2d 145, 150 (D.D.C.2012) (concluding that

Watson's ex post facto claim is “meritless” because “the Court cannot conclude that [Watson]

would have fared better under a prior regime”); Watson v. Warden, FCC Coleman–USP I, No.

5:12CV491–OC–27PRL, 2015 WL 78775, at *4 (M.D. Fl. Jan. 6, 2015) (determining that

“[Watson's] ex post facto claim is without merit” because “the application of the 2000 guidelines

to [Watson's] parole does not create a significant risk of a longer period of incarceration than under

the earlier regulations”).

        In light of the above, Watson’s summary judgment motion will be denied.

                                        III.    CONCLUSION

        For the reasons set forth above, Watson’s Petition (ECF 1), motion for an order (ECF 10),

and motion for summary judgment (ECF 12) will be denied.7 A separate Order follows.



        April 17, 2020                                        /s/
Date                                           Ellen L. Hollander
                                               United States District Judge




        Based on the disposition, I need not address the Government’s claim that Henry and Bjork
        7

were “inappropriately included” as defendants.

                                                 11
